Citation Nr: 1107723	
Decision Date: 02/25/11    Archive Date: 03/09/11

DOCKET NO.  07-16 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for diabetes 
mellitus, type 2.

2.  Entitlement to service connection for diabetes mellitus, type 
2, to include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1963 to December 
1967.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision by the Philadelphia, 
Pennsylvania, Regional Office (RO) of the Department of Veterans 
Affairs (VA) that declined to reopen the Veteran's claim for 
service connection for diabetes mellitus because the evidence 
submitted was not new and material.

In October 2010, the Veteran presented personal testimony before 
the undersigned Veterans Law Judge during a Travel Board hearing 
at the RO.  A transcript of the hearing is of record.

A claim to reopen the issue of entitlement to service 
connection for peripheral neuropathy has been raised by 
the record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over it, and it is referred to 
the AOJ for appropriate action.  

The issue of entitlement to service connection for 
diabetes mellitus, type 2, to include as secondary to 
herbicide exposure is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  A November 2005 RO rating decision that denied a claim of 
entitlement to service connection for type 2 diabetes mellitus, 
to include as due to exposure to Agent Orange, was not appealed 
and is final.

3.  The evidence received since the November 2005 decision 
includes evidence that is neither cumulative nor redundant, 
relates to an unestablished fact necessary to substantiate the 
claim for service connection for diabetes mellitus, and raises a 
reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim 
of entitlement to service connection for type 2 diabetes 
mellitus, to include as due to Agent Orange exposure.  See 
38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant 
claim.  Regarding the issue of whether new and material evidence 
has been submitted to reopen the claim for service connection for 
type 2 diabetes mellitus, to include as due to Agent Orange 
exposure, inasmuch as the determination below constitutes a full 
grant of that portion of the claim, there is no reason to belabor 
the impact of the VCAA on this matter, since any error in notice 
timing is harmless.



Laws and Regulations

VA law provides that a claimant may reopen a finally adjudicated 
claim by submitting new and material evidence.  New evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence that, 
by itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

The Court has held that the credibility of evidence must be 
presumed for the purpose of deciding whether it is new and 
material.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held, however, that evidence that is merely 
cumulative of other evidence in the record cannot be new and 
material even if that evidence had not been previously presented 
to the Board.  See Anglin v. West, 203 F.3d 1343 (2000).

The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has a responsibility to consider 
whether it is proper for a claim to be reopened.  See Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); see also Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

Factual Background and Analysis

The Veteran's claim for service connection for type 2 diabetes 
mellitus, to include as due to Agent Orange exposure was denied 
by the RO in a November 2005 rating decision.  It concluded that 
type 2 diabetes mellitus was not incurred in or caused by 
service; rather, diabetes mellitus was the result of pancreatitis 
which was not related to service.  Further, the RO determined 
that presumption of service connection based on exposure to 
herbicide agents was not warranted because available scientific 
and medical evidence did not support the conclusion that the 
condition of pancreatitis was associated with herbicide exposure.

Evidence considered at that time included: service treatment 
records dated from November 1963 through August 1967; a June 2005 
private medical statement from O. P., M.D.; and a September 2005 
VA diabetes mellitus examination.  Service treatment records were 
silent for evidence of diabetes.  Dr. O. P.'s June 2005 statement 
reported the Veteran was treated for type 2 diabetes mellitus.  
In the Veteran's September 2005 VA examination, the recorded 
medical history indicated development of diabetes mellitus, at 
age 52, following a February 1988 hospitalization for acute 
pancreatitis.  The September 2005 diagnosis was diabetes 
mellitus, caused by pancreatitis.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the last 
final denial on any basis to determine whether a claim must be 
reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  
Here, the last final denial of the claim for service connection 
for diabetes mellitus was the November 2005 rating decision.  
Furthermore, for purposes of the "new and material" analysis, 
the credibility of the evidence is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).

Evidence received since the November 2005 decision included 
private treatment records from S. P., M.D., from August 2002 
through February 2006; private treatment records from Dr. O. P. 
from January 1996 through February 2006, which included medical 
correspondence from Dr. C. F. H. in June 1996 and from Dr. S. P. 
in March 1998; a November 2006 private medical statement from Dr. 
S. P.; and testimony from the October 2010 Travel Board hearing.

June 1996 correspondence from Dr. C. F. H., a private 
cardiologist, noted the Veteran had a cardiac consultation after 
an abnormal electrocardiogram (EKG) study in preparation for gall 
bladder surgery.  The cardiologist noted that he reviewed pre-
operative lab studies which revealed high serum glutamic 
oxaloacetic transaminase (SGOT) and lactate dehydrogenase (LDH) 
levels.

Included with Dr. O.P.'s medical records were laboratory studies 
dated in July 1996 showing an elevated glucose level of 195 
mg/dl, and October 1996 laboratory results noting an elevated 
glucose level of 115 mg/dl.

A February 1998 private hospital discharge summary signed by Dr. 
O. P., the Veteran's private family physician, reported the 
Veteran presented to the emergency room with "marked abdominal 
pain."  Over the prior two months, he had manifested polyuria, 
polydipsia, and a 20 pound weight loss.  The diagnoses included 
acute pancreatitis, diabetic ketoacidosis, and insulin-dependent 
diabetes mellitus.

March 1998 correspondence addressed to Dr. O. P. from Dr. S. P., 
an endocrinologist, reported the Veteran was admitted to a 
private hospital in February 1998 with acute pancreatitis.  At 
the time of his admission, his blood sugars were significantly 
elevated and he experienced diabetes induced by pancreatitis.  

In May 1998 correspondence, Dr. S. P. noted pancreatitis had 
completely resolved and blood sugars had completely normalized.  
Diabetes had resolved with the resolution of pancreatitis.  

A November 2001 private treatment note from Dr. O. P.'s office 
prescribed hypoglycemic pills.  A follow-up note indicated the 
Veteran began taking the prescription and his type 2 diabetes 
mellitus was "better."

In August 2002 correspondence, Dr. S. P. evaluated the Veteran 
for diabetes.  She noted a history of pancreatitis and associated 
diabetes in February 1998.  After treatment with insulin and 
Rezulin, there was a significant drop in blood sugars, and his 
insulin was discontinued.  He continued on oral hypoglycemic 
agents and, after approximately three months, he maintained a 
normal glucose level and all medications were discontinued.  The 
Veteran reported his blood sugars became elevated again in 
November 2001, and he was prescribed hypoglycemic agents.  The 
diagnosis was type 2 diabetes mellitus.

In the June 2006 rating decision, the RO concluded that there was 
no new and material evidence that showed type 2 diabetes mellitus 
was incurred in or aggravated by service.  It determined that 
though the evidence submitted was new, it was not material 
because it did not furnish clinical findings directly relevant to 
the issue considered.  

Since the June 2006 decision, the Veteran submitted a November 
2006 medical statement from Dr. S. P.  She indicated that she 
initially saw the Veteran in the office in 2002 when he was 
referred for evaluation of poorly controlled diabetes.  Prior to 
her care, he had a bout with pancreatitis in February 1998 and 
was diagnosed with diabetes.  According to his wife, he had 
symptoms of polyuria and polydypsia prior to the diabetes 
diagnosis.  Dr. S. P. opined it was possible that he may have had 
glucose intolerance or early diabetes prior to the bout with 
pancreatitis.  The severity of the pancreatitis may have resulted 
in a significant elevation in glucose levels which made the 
diagnosis evident at that time.

In a November 2006 NOD, the Veteran asserted that his type 2 
diabetes began before his pancreatitis, but was not diagnosed 
until then.  

During an October 2010 Travel Board hearing, the Veteran 
testified that he was diagnosed with diabetes in February 1998 
when he was admitted to the hospital.  He related that his wife 
told him he had symptoms of diabetes prior to his diagnosis, but 
he believed "it couldn't be happening to me."  He had symptoms 
including extreme thirst, loss of weight, trouble sleeping, 
excessive urination, and extreme hunger.  The Veteran's wife, a 
family nurse practitioner, testified that the symptoms of 
diabetes were "so obvious" to her.  She urged him to seek care 
and told him he had polyuria (excessive urination), polyphagia 
(excessive hunger), and polydipsia (thirst).  He would fall 
asleep at work "as a result of his high blood glucose."  She 
recalled the symptoms began in 1996 and 1997, prior to his 
hospitalization for pancreatitis.  She testified that the Veteran 
almost died because "this diabetic process had been going on for 
such a long time."  

This evidence is "new" in that it was not previously before 
agency decision makers at the time of the November 2005 decision, 
and it is not cumulative or duplicative of evidence previously 
considered.  As all evidence submitted is presumed credible for 
the purposes of reopening a claim, the November 2006 medical 
statement from Dr. S. P. which noted a possibility that diabetes 
predated the February 1998 bout of pancreatitis, the Veteran's 
wife's October 2010 testimony concerning symptoms predating 
pancreatitis, and the Veteran's October 2010 testimony regarding 
undiagnosed diabetes predating pancreatitis and a possible 
relationship to Agent Orange exposure, is "material" evidence.  
Material evidence constitutes evidence which, alone or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim, i.e., 
establishing that his diabetes mellitus may predate his 
pancreatitis and may be due to exposure to Agent Orange exposure.  
Consequently, this evidence raises a reasonable possibility of 
substantiating the Veteran's claim for service connection for 
type 2 diabetes mellitus, to include as due to exposure to Agent 
Orange.

Under these circumstances, the Board concludes that the criteria 
for reopening the claim for service connection for type 2 
diabetes mellitus are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156. 


ORDER

New and material evidence has been submitted to reopen a claim of 
entitlement to service connection for diabetes mellitus, type 2, 
to include as due to exposure to Agent Orange; to this extent the 
appeal is allowed.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Courts are applicable to this 
appeal.  

A VA diabetes mellitus examination was performed in September 
2005.  The diagnosis was diabetes mellitus following acute 
pancreatitis, per the Veteran's medical history.  The examination 
occurred before the November 2005 rating decision discussed 
above.  Thus, the evidence available for the VA examiner's review 
consisted of the evidence of record at the time of the November 
2005 rating decision.  Here, new and material evidence suggests 
that type 2 diabetes mellitus may have preceded the February 1998 
bout of pancreatitis.  Therefore, the Veteran may be entitled to 
presumptive service connection due to exposure to Agent Orange 
from his confirmed service in Vietnam.  Consequently, a VA 
examination to obtain a medical opinion is indicated.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and 
obtain the names and addresses of all 
medical care providers, VA and non-VA that 
treated him for his type 2 diabetes 
mellitus.  Of particular interest are VA 
and private treatment records from 
February 2006 to the present.  After the 
Veteran has signed the appropriate 
releases, those records should be obtained 
and associated with the claims folder.  
All attempts to procure records should be 
documented in the file. If the RO cannot 
obtain records identified by the Veteran, 
a notation to that effect should be 
inserted in the file.  The Veteran and his 
representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the Veteran the opportunity 
to obtain and submit those records for VA 
review.

2.  Following receipt of any additional VA 
or private treatment records as well as 
the completion of any additional 
development deemed necessary, the Veteran 
should be afforded a VA diabetes mellitus 
examination and opinion by an 
endocrinologist at a VA facility.  The 
purpose of the examination and opinion is 
to determine the nature and onset of the 
Veteran's type 2 diabetes mellitus, to 
include whether it was caused by a bout of 
non-service connected pancreatitis in 
February 1998, or whether it preceded the 
bout of pancreatitis and was caused by 
exposure to Agent Orange during service in 
Vietnam.  All indicated tests and studies 
are to be performed.  Prior to the 
examination, the claims folder must be 
made available to the endocrinologist 
performing the examination for a thorough 
review of the case, giving particular 
attention to the various documents, 
including laboratory studies dated in July 
1996 and October 1996 noting elevated 
glucose levels, the statements of the 
Veteran, his wife, and Dr. S. P., a 
private endocrinologist, regarding the 
claimed onset of symptoms of type 2 
diabetes mellitus. The examining 
endocrinologist should be provided with a 
complete copy of this remand and the 
accompanying instructions.  A notation to 
the effect that this thorough record 
review took place should be included in 
the report of the endocrinologist.

The endocrinologist must consider and 
discuss any type 2 diabetes mellitus 
symptomatology within the record, 
including whether pre-operative lab work 
showing high SGOT and LDH in a June 1996 
private cardiologist's summary as well as 
laboratory studies dated in July 1996 
showing an elevated glucose level of 195 
mg/dl, and October 1996 laboratory results 
noting an elevated glucose level of 115 
mg/dl are indicative of type 2 diabetes 
mellitus and/or pancreatitis.

After reviewing the record and examining 
the Veteran, the endocrinologist is asked 
to provide a medical opinion as to whether 
it is at least as likely as not (50 
percent probability or greater) that any 
current type 2 diabetes mellitus diagnosis 
was caused by a bout of non-service 
connected pancreatitis, and whether it is 
at least as likely as not (50 percent 
probability or greater) that any current 
type 2 diabetes mellitus was caused by 
exposure to Agent Orange in service.

A medical analysis and rationale 
(sustainable reasons and bases) must be 
included with the opinions.  

3. The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated 
with the claims folder.  The Veteran is to 
be advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

4. After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


